DETAILED ACTION
This action is responsive to amendment filed on December 7th, 2020. 
Claims 1~20 are allowed.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 02/05/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10,225,307 and 9,565,228 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1~20 are allowable based on Applicant’s amendment/arguments filed on 12/07/20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEE SOO KIM/
Primary Examiner, Art Unit 2457